Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 27, 2019

                                            No. 04-19-00833-CV

                                      IN RE Christopher BURDICK

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

      On November 25, 2019, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief pending final resolution of the petition for writ of mandamus.

       Relator’s request for temporary emergency relief is GRANTED. The trial court’s
November 15, 2019 letter ruling compelling the production of certain text messages is STAYED
pending final resolution of the petition for writ of mandamus.

        Relator is hereby ORDERED to file with this court no later than December 6, 2019, the
same “notebook containing voluminous (unknown number of pages) of text messages and
pictures contained therein (the pages are not bates-marked)” that was tendered for in camera
review to the trial court. However, relator is further ORDERED to bate-stamp each page of the
documents and include an index of the individual text messages with the appropriate bate-
stamped page number. The Clerk of this court is directed to maintain the documents and the
index under seal.

           It is so ORDERED on November 27, 2019.

                                                                              PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court



1
 This proceeding arises out of Cause No. 2015-CI-00691, styled In the Interest of A.A.B. and C.C.B., Minor
Children, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.